UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-5023



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONOVAN   ANTHONY   STAFFORD,   a/k/a   Donnavan
Brown,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-03-112-MU)


Submitted:   June 22, 2005                   Decided:   July 29, 2005


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen L. West, HAMILTON, GASKINS, FAY & MOON, P.L.L.C., Charlotte,
North Carolina, for Appellant. Gretchen C. F. Shappert, United
States Attorney, Charlotte, North Carolina; Amy E. Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Donovan   Anthony     Stafford    appeals    his    conviction      for

conspiracy      to   possess    with    intent     to   distribute     cocaine      in

violation of 21 U.S.C. §§ 841, 846 (2000), and importing cocaine

in violation of 21 U.S.C. §§ 952, 960 (2000).1                   Finding no error,

we affirm.

               Stafford claims the district court erred when it denied

his   motion      for    a   judgment    of    acquittal     because    there      was

insufficient evidence to prove he participated in the charged drug

conspiracy.2      This court reviews the district court’s decision to

deny a motion for judgment of acquittal de novo.                  United States v.

Gallimore, 247 F.3d 134, 136 (4th Cir. 2001).                    If the motion was

based     on   insufficiency    of     the    evidence,    the    verdict   must    be

sustained if there is substantial evidence, taking the view most

favorable to the government, to support it.                      Glasser v. United

States, 315 U.S. 60, 80 (1942).              In evaluating the sufficiency of

the evidence, this court does not review the credibility of the

witnesses and assumes that the jury resolved contradictions in



      1
      Stafford has not raised a claim under United States v.
Booker, 125 S. Ct. 738 (2005), or Blakely v. Washington, 124 S. Ct.
2531 (2004).    Indeed, he raises no challenge to his sentence.
Thus, he has waived review of the sentence.
      2
      Stafford does not challenge his conviction for being an alien
who had previously been convicted of an aggravated felony and who
had unlawfully re-entered the United States after deportation in
violation of 8 U.S.C. § 1326(a), (b)(2) (2000).       Thus, he has
waived review of this conviction.

                                        - 2 -
testimony in favor of the government.     United States v. Romer, 148

F.3d 359, 364 (4th Cir. 1998).

          “Once a conspiracy has been proved, the evidence need

only establish a slight connection between any given defendant and

the   conspiracy   to   support   conviction.”    United   States    v.

Strickland, 245 F.3d 368, 385 (4th Cir. 2001).     Stafford does not

dispute that a conspiracy existed between Larry Fullenwinder and

Monique Conley to import drugs from Jamaica, but argues that he was

merely present at their meetings and did not participate in the

conspiracy.   “Participation in a criminal conspiracy need not be

proved by direct evidence; a common purpose and plan may be

inferred from a ‘development and a collocation of circumstances.’”

Glasser, 315 U.S. at 80.      Viewing the evidence in a light most

favorable to the Government, the evidence sufficiently established

Stafford’s participation in the conspiracy.      Stafford was present

at conspiracy interactions between Fullenwinder and Conley.         When

the conspirators planned a trip to purchase drugs, Stafford went to

the travel agency and consulted with Fullenwinder about which

airport to depart from.    The jury could reasonably infer that the

cash Fullenwinder used to purchase the plane ticket was cash

Stafford gave him just before entering the travel agency. Stafford

gave Conley gifts to give to the drug contact in Jamaica and a hat

to wear so the contact would recognize her.      With Fullenwinder’s

help, Stafford instructed Conley about what to do once she arrived


                                  - 3 -
in Jamaica.         This evidence, taken together, is sufficient to

establish    a     significant    connection     between     Stafford       and     the

conspiracy.      The district court did not err in denying Stafford’s

motion for judgment of acquittal.

            Stafford next claims that the district court erred by

admitting some of Stafford’s statements to Conley, which were

translated    by    Fullenwinder,     because     the     testimony      was    double

hearsay due to Fullenwinder’s translations.                   Stafford did not

object to Conley’s testimony, so our review is for plain error.

United States v. Olano, 507 U.S. 725, 732-34 (1993).                      Stafford’s

statements to Conley about the trip to Jamaica were his own

statements, and were admissible as admissions by a party-opponent

excluded     from    the   definition     of     hearsay.         Fed.     R.     Evid.

801(d)(2)(A).       Fullenwinder’s translations did not create double

hearsay, as an unofficial interpreter is no more than a language

conduit.    See United States v. Martinez-Gaytan, 213 F.3d 890, 892

(5th Cir. 2000); United States v. Alvarez, 755 F.2d 830, 860 (11th

Cir. 1985).        The district court did not commit plain error in

admitting Stafford’s statements.

             Finally,      Stafford     claims     his     trial        counsel     was

ineffective in failing to object to the admissibility of Stafford’s

statements    of    instruction    to    Conley.         Claims    of    ineffective

assistance of counsel are not cognizable on direct appeal unless

the record conclusively establishes ineffective assistance. United


                                      - 4 -
States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).           Our

review of the record reveals that Stafford has failed to meet the

high burden necessary to raise ineffective assistance of counsel on

direct appeal.

            Accordingly,   we   affirm   Stafford’s   conviction   and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                             AFFIRMED




                                 - 5 -